Citation Nr: 9912445	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  97-29 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1997 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in August 1997.  A statement of the case was 
mailed to the veteran in August 1997.  The veteran's 
substantive appeal was received in September 1997.  The 
veteran testified at a personal hearing at the RO in December 
1997.


FINDINGS OF FACT

1. There is credible evidence of record that at least one of 
the three claimed inservice stressors actually occurred.

2. The veteran engaged in combat with the enemy during 
service in Vietnam.

3. The veteran is currently diagnosed as having PTSD due to 
his exposure to stressors during his combat service in 
Vietnam.


CONCLUSION OF LAW

Entitlement to service connection for PTSD is warranted. 38 
U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. § 3.304(f) 
(1998).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

The veteran's service medical records do not show any 
complaints, findings or diagnoses of PTSD during service.  DD 
Form 214 shows that he was awarded the Vietnam Service Medal 
and the Vietnam Campaign Medal.  His military occupational 
specialty was listed as a light weapons infantry specialist.  

The veteran's service personnel file shows that he was 
stationed in Vietnam from February 1967 to February 1968.  
His principal duties were listed as light weapon infantry 
specialist, security guard, grenadier and personnel car 
driver.  The veteran's personnel records also indicated under 
campaigns the Vietnam Counter Offensive, Phase II.  A review 
of the veteran's DD Form 214 reflects that the veteran was 
awarded the Vietnam Service Medal and the Vietnam Campaign 
Medal.  Neither of these decorations positively denotes 
combat service in Vietnam.

In adjudicating a claim for PTSD, the applicable VA 
regulation states that service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998); 
Zarycki v. Brown, 6 Vet. App. 91, 97 (1993).  In the case of 
Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") issued directives to be followed 
in cases where the issue is service connection for PTSD.  The 
Board will briefly review these directives.  In sum, in the 
Cohen case, the Court confirmed that the evidence must show 
that the veteran has a clear diagnosis of PTSD, that the 
veteran was exposed to a stressor(s) during service (which 
may be combat or non-combat service), and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  

In this case, a review of the veteran's post service medical 
records indicate that he was clearly diagnosed with PTSD due 
to his service in Vietnam.  The veteran was seen for VA 
assessment on three occasions, beginning in November, 1995.  
The veteran's outpatient treatment records dated November 
1995, show that the veteran reported that while serving in 
Vietnam, in February, 1968, he witnessed an ammunition dump 
explosion in Long Binh during which four servicemen were 
wounded.  The veteran reported recurrent and intensive 
distressing recollections of combat in Vietnam, as well as 
continuous war nightmares.  The veteran also reported that he 
avoided activities that reminded him of Vietnam, and that he 
suffered from irritability, an inability to concentrate, and 
exaggerated, startled reactions.  The examining physician 
indicated probable chronic PTSD due to service in Vietnam.

The veteran's outpatient treatment records for February 1996 
and March 1996 indicate that the veteran continued to suffer 
from nightmares, irritability, lack of sleep, and an 
inability to concentrate.  The examiner noted that the 
veteran persistently re-experienced the past traumatic war 
events in recurrent distressing dreams of such events and 
recurring and intrusive very distressing recollections of 
past war experiences.  It was also indicated that he showed 
persistent avoidance of stimuli associated with traumatic 
experiences of the war and persistent symptoms of increased 
arousal.  The physician's assessment of both examinations 
indicated, a positive diagnosis of severe PTSD due to combat 
service in Vietnam.  

The veteran was subsequently afforded a VA examination in 
June 1996.  At that time, the veteran reported that he 
continued to suffer from nightmares, sleeplessness, 
nervousness, and depression.  The veteran further reported 
that he believes his symptoms are related to the violence he 
observed in Vietnam.  Specifically, the veteran recalled that 
in 1967 and 1968, in Long Binh, he was carrying ammunition 
for a machine gunner.  The machine gunner was subsequently 
shot and the veteran had to take over firing the machine gun.  
The veteran also described being close to a man who was 
killed by a sniper as he headed to the airport for return to 
the United States.  The examining physician's assessment 
indicated that the veteran suffered from PTSD as a result of 
stressful events that occurred during his service in Vietnam.

In May 1996, the veteran submitted a completed PTSD 
questionnaire detailing stressful events during his service 
in Vietnam.  He reported that in June 1967, he was on the 
battle field with the infantry division when they were 
ambushed.  At that time, the veteran asserts that he was a 
machine gunman assistant.  During the ambush, the machine 
gunman was wounded, and the veteran was forced to take over 
the machine gun and continue firing the weapon.  The veteran 
reported that in October 1967, he was pulling security guard 
around the perimeter when he observed a helicopter shot down 
and witnessed two men burn to death.  The veteran reported 
that on February 18, 1968, an ammunition dump was blown up at 
Long Binh, South, Vietnam.  Furthermore, the veteran reported 
that while enroute to Tompson New Siagon Air Base, his bus 
was hit and he had to lay down in the bus with no weapons 
because he had already turned them in.  Finally, the veteran 
reported that when he arrived at the airport, on February 21, 
1968, a sniper shot and killed a man right beside him.

The veteran was afforded a hearing before a hearing officer 
in December 1997, during which he reiterated his contentions 
regarding the stressful incidents that he encountered during 
service in Vietnam.  Specifically, the veteran testified that 
his base was attacked on February 18, 1968 with mortar 
shelling and rockets.  The veteran further testified that on 
that same day, the veteran's base was subsequently attacked 
by ground troops who blew up the ammunition dump

If a veteran alleges that he engaged in combat and there is 
no record of such activities, the Board must make a finding 
as to the credibility of the veteran's assertions that he 
engaged in combat.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  Then the Board must make a finding whether the 
veteran engaged in combat. Id.  Whether the veteran engaged 
in combat is a question that is decided on the basis of the 
evidence of record in each case, and is determined through 
receipt of certain recognized military citations or other 
supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).  
If a veteran did not engage in combat, his own allegations 
are insufficient to establish a service stressor; rather, the 
stressor must be established by official service records or 
other credible supporting evidence.  Doran v. Brown, 6 Vet. 
App 283 (1994); Zarycki, supra.

In order to verify the veteran's stressors, the RO requested 
the assistance of the US Armed Services Center for Research 
of Unit Records (USASCRUR), (formerly known as the US Army & 
Joint Services Environmental Support Group (ESG)).  In June 
1997, the USASCRUR responded to the RO's request for 
verification of the veteran's reported inservice stressors.  
Enclosed were extracts from Operational Reports Lessons 
Learned (OR-LL's) submitted by the 29th General Support Group 
and the 1st Logistical Command, for the period ending April 
30, 1968.  The OR-LL's document that on February 18, 1968, 
the Long Binh Ammunition Supply Depot received an unknown 
number of enemy mortar and 122 mm rocket rounds, and that 
four soldiers were wounded in action. 

Thus, the occurrence of at least one of the veteran's 
stressors has been corroborated.  As such, the pertinent 
regulation and the Cohen case require an evaluation with 
regard to whether or not the veteran has a clear diagnosis of 
PTSD and whether there is a link, established by medical 
evidence between current symptomatology and the inservice 
stressor.  That is, if a medical examiner diagnoses PTSD, 
that diagnosis must be based on the confirmed stressor.  

In the Cohen case, the Court noted that under 38 C.F.R. § 
3.304(f), a current medical diagnosis of PTSD must be an 
"unequivocal" one.  The Court further explained that a PTSD 
diagnosis by a mental health professional must be presumed to 
have been made in accordance with Diagnostic and Statistical 
Manual of Mental Disorders (DSM) criteria.  In other words, a 
diagnosis of PTSD by a mental health examiner will be 
presumed to be in accordance with DSM criteria as to adequacy 
of symptomatology and sufficiency of stressor.  In discussing 
the sufficiency of a stressor to support a diagnosis of PTSD, 
the Court pointed out that under the DSM-III-R a 
psychologically traumatic event(s) must be shown to have had 
the potential of evoking significant symptoms of distress in 
almost everyone.  However, the Court further noted that under 
DSM -IV a subjective test had been adopted.  Specifically, in 
order for a stressor to sufficiently support a diagnosis of 
PTSD: (1) a person must have been exposed to a traumatic 
event in which the person experienced, witnessed, or was 
confronted with an event that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others; and (2) the person's response 
involved intense fear, helplessness, or horror.  The Court 
explained that DSM-IV's "stressor sufficiency" requirements 
involved medical questions requiring examination and 
assessment by a mental-health professional.  

A review of the veteran's VA outpatient treatment records 
show that the veteran reported the same stressors on several 
occasions and that in November 1995, a VA treating physician 
indicated that his symptomatology was linked to the stressful 
events he experienced in Vietnam, including the event at the 
ammunition dump that was verified by the USASCRUR.  
Therefore, the evidence shows that the veteran has a clear 
diagnosis of PTSD, that the veteran was exposed to a stressor 
during service, and that the medical evidence shows that the 
veteran's PTSD was due to his exposure to that stressor 
during service.  

In sum, after a full review of the record, including 
testimony of the veteran, the Board concludes that 
entitlement to service connection for PTSD is warranted.  The 
evidence of record shows that the veteran was stationed in 
Vietnam from February 1967 to February 1968.  The veteran has 
testified that he engaged in combat with the enemy.  
Specifically, he reported being ambushed, forced to take over 
the machine gun for an injured gunner and continue firing the 
weapon; he observed a helicopter shot down and witnessed two 
men burn to death; and he witnessed an ammunition dump blow 
up at Long Binh.  The veteran's service personnel records 
list the Vietnam Counter Offensive Phase II under the 
category "Campaigns."  This notation, along with this lay 
testimony and information received from USASCRUR regarding 
the exposure to combat leads the Board to find that the 
veteran's testimony regarding his combat service in Vietnam 
to be credible and that he engaged in combat with the enemy.  
See Gaines v. West, 11 Vet. App. 353 (1998).  As there is a 
clear diagnosis of PTSD, credible supporting evidence that a 
claimed in service stressor actually occurred, and a link, 
established by medical evidence between current 
symptomatology and the claimed inservice stressor, the Board 
finds that service connection for PTSD is warranted.

ORDER

Entitlement to service connection for PTSD is granted.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

